Proceedings pursuant to CPLR article 78 (transferred to this court by orders of the Supreme Court at Special Term, entered in Albany County) to review determinations of the State Comptroller which denied petitioners’ applications for accidental disability retirement benefits. These proceedings were previously before this court and the pertinent facts are set forth in our decision in Matter of Helmich v New York State Policemen’s & Firemen’s Retirement System (55 AD2d 730). The sole question presented now for our determination is whether or not one whose employer does not provide workers’ compensation coverage can nonetheless fulfill the notice requirement contained in subdivision c of section 363 of the Retirement and Social Security Law by giving notice of an accident in accordance with the provisions of the Workers’ Compensation Law. In Matter of Margiasso v Levitt (65 AD2d 910), we have answered this precise question in the negative, and, consequently, the challenged determinations must be confirmed. Determinations confirmed, and petitions dismissed, without costs. Kane, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.